DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based upon the foreign document, JP2017-184158 that was filed in Japan on September 25, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Under AIA , the foreign priority date is the effective filing date of the claimed invention if (1) the foreign application supports the claimed invention under 112(a), AND (2) the applicant has perfected the right of priority by providing a certified copy of the priority application, and a translation of the priority application (if not in English). See MPEP §§§ 216, 2151.01, item D and 2152.06, item C.
A translation of the foreign priority application has not been filed. Therefore, the effective filing date of the pending claims is September 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 23, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Drawings
No drawings were filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enever et al. (WO 2005/033130 A2; published 2005).
	Regarding claim 1, Enever et al. teach isolated synthetic Ig binding domains of Protein L that have enhanced binding affinity for an antibody V domain (immunoglobulin  chain binding activity). See the abstract. The binding domains exhibit at least one mutation of at least one amino acid residue corresponding to residues 25, 28, 31, 33-41, 45, 49, 50, 52-59, 61, 62, 76 and 78 of the SEQ ID NO:1 taught by Enever et al. See the abstract. SEQ ID NO: 1 is the B1 domain of protein L and has the same amino acid sequence of the amino acid sequence identified as SEQ ID NO: 1 in claim 1. The numbering of the amino acid sequence of SEQ ID NO: 1 taught by Enever et al. is begins at the number 6 and ends at number 81. See the abstract. The numbers 6-81 correspond to 1-81 in the claimed SEQ ID NO: 1.
	Enever et al. specifically teach an isolated synthetic Ig binding domain of Protein L having enhanced binding affinity for an antibody V domain (immunoglobulin  chain binding activity) where the peptide has a mutation at residue E49 in SEQ ID NO: 1. See page 19, lines 9-12 and 29, page 24, lines 7-11, claim 27, claim 29, and claim 47. The amino acid residue E49 in SEQ ID NO: 1 taught by Enever et al. corresponds to the 42nd position in the claimed SEQ ID NO: 9. The domain with the point mutation at residue E49 in SEQ ID NO: 1 is 98.5% sequence identity to the claimed SEQ ID NO: 1. See the sequence-to-sequence alignment obtained from GenCore.
	In addition to the point mutation E49, the point mutations in positions 61 and 62 or SEQ ID NO: 1 taught by Enever et al. corresponds to the 54th and 55th positions, respectively in claimed SEQ ID NO: 9. See e.g., the abstract, claims 1, 2, 12 and 13. 
Regarding claim 2, Enever et al. teach the mutation is a substitution in the 49th position of SEQ ID NO: 1 which corresponds to the 42nd position of the amino acid sequence set forth in claimed SEQ ID NO: 9. See page 19, line 29.
Regarding claims 3-5, Enever et al. teach the mutation in the 49th position of SEQ ID NO: 1 is a substitution of the glutamine (E) with lysine (K). See page 19, line 29 and claim 29.
Regarding claim 7, a single mutation in the 49th position of SEQ ID NO: 1 will result in 99% sequence identity to the claimed SEQ ID NO: 1. See the sequence-to-sequence alignment obtained from GenCore.
Regarding claim 8, Enever et al. teach Ig binding protein comprises more than one sequence corresponding to that of an isolated synthetic Ig binding domain according the invention. See page 28, lines 9-17 and page 29, lines 30-32.
Regarding claim 9, Enever et al. teach a nucleic acid sequence encoding the isolated synthetic Ig binding domains of Protein L that have enhanced binding affinity for an antibody V domain (immunoglobulin  chain binding activity). See claim 66, page 15, lines 7-12.
Regarding claim 10, Enever et al. teach an expression vector comprising a nucleic acid sequence encoding the isolated synthetic Ig binding domains of Protein L that have enhanced binding affinity for an antibody V domain (immunoglobulin  chain binding activity). See claim 67.
Regarding claim 11, Enever et al. teach a host cell (transformant) comprising an expression vector comprising a nucleic acid sequence encoding the isolated synthetic Ig binding domains of Protein L that have enhanced binding affinity for an antibody V domain (immunoglobulin  chain binding activity). See claim 68.
Regarding claims 14 and 15, Enever et al. teach generation the isolated synthetic Ig binding domains of Protein L using recombinant DNA technology and protein purification. See page 30, line 17- page 33, line 15 and claim 69.
	Regarding claims 12 and 16, Enever et al. teach immobilizing the isolated synthetic Ig binding domains to a solid support such as sepharose, agarose, a plastic surface and polyacrylamide. See page 33, line 33 to page 34, line 9 and claim 54.
Regarding claim 13, Enever et al. teach utilizing the solid support with the immobilized isolated synthetic Ig binding domains, labeling the domain and contacting the labeled domain in procedures for using binding affinity of a target compound for a binding ligand thereof wherein antibodies and antibody fragments are suitable binding partners. See page 33, line 33 to page 34, lines 1-20, claims 54-58
Therefore, the teachings of Enever et al. anticipate the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/649,889 (reference application). 
Regarding claims 1-7, copending Application No. 16/649,889 claims an immunoglobulin binding protein, comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain consists of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO:1 to SEQ ID NO:9,  the amino acid sequence having at least one mutation, wherein the mutation is the amino acid sequence having at least one mutation wherein the mutation (d) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 26th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (i) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 35th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (k) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 42th-position of the amino acid sequence set forth in SEQ ID NO:9; or (l) insertion of an amino acid residue into a position in front of or behind the relevant position; or a substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 54th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position. See claims 1-16. 
Amino acid sequences of SEQ ID Nos: 1-9 are identical to the claimed SEQ ID Nos: 1-9.
Regarding claim 8, copending Application No. 16/649,889 claims the immunoglobulin binding protein comprises two or more of the mutants of the immunoglobulin binding domain. See claim 8.
Regarding claim 9, copending Application No. 16/649,889 claims a polynucleotide encoding the immunoglobulin binding protein. See claim 9.
Regarding claim 10, copending Application No. 16/649,889 claims a vector, comprising the polynucleotide. See claim 10.
Regarding claim 11, copending Application No. 16/649,889 claims a transformant, comprising the vector. See claim 11.
Regarding claim 12, copending Application No. 16/649,889 claims an affinity support, comprising a solid-phase support; and the immunoglobulin binding protein is bound to the solid-phase support. See claim 12.
Regarding claim 13, copending Application No. 16/649,889 claims a method comprising isolating an antibody or a fragment thereof with the affinity support. See claim 14.
Regarding claim 14, copending Application No. 16/649,889 claims a method for producing an immunoglobulin binding protein, the method comprising expressing the immunoglobulin binding protein in a transformant a vector comprising a polynucleotide encoding the immunoglobulin binding protein or a cell-free protein synthesis system, or chemically synthesizing the immunoglobulin binding protein.  See claim 14.
Regarding claim 15, copending Application No. 16/649,889 claims a method for producing a mutant of an immunoglobulin binding domain, the method comprising introducing at least one mutation selected from the group consisting of the following (a) to (n) to a polypeptide consisting of an amino acid sequence set forth in any one of SEQ ID NO:1 to SEQ ID NO:9 or an amino acid sequence having an identity of at least 85% therewith, the polypeptide having immunoglobulin K chain binding activity: (a) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 16th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (b) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 18th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (c) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 20th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (d) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 26th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (e) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 28th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (f) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 30th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position;   (g) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 32th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (h) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 34th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (i) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 35th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (j) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 38th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (k) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 42th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (1) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 54th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; (m) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 57th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position; and (n) substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to the 70th-position of the amino acid sequence set forth in SEQ ID NO:9, or insertion of an amino acid residue into a position in front of or behind the relevant position.  See claim 15.
Regarding claim 16, copending Application No. 16/649,889 claims a method for producing an affinity support, the method comprising immobilizing the immunoglobulin binding protein on a solid-phase support. See claim 16.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Summary
Claim 6 is free of the prior art; thus, the claim is not rejected under 35 U.S.C. 102 or 35 U.S.C. 103. Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1). Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658